DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The independent claims of the instant invention recite a system and method of generating a rule conditions section of a graphical user interface (GUI) that is configured to display online advertising space inventory distribution rule information, the GUI configured to display a plurality of parameters of a rule condition of a plurality of rule conditions of a rule of a plurality of rules, each displayed parameter of the rule condition being graphically represented by a basic shape in the GUI, each basic shape of the rule condition being labeled in the GUI with an alphanumerical indication of the graphically represented parameter and being clustered together in the GUI such that each basic shape of the rule condition is connected graphically with at least one other basic shape of the rule condition, and each basic shape of the rule condition is individually movable to a different part of the cluster in the GUI, and movement of one basic shape graphically representing a parameter causes a change in priority of the parameter relative to at least one other parameter of the plurality of parameters; generating a rule summary section of the GUI that is configured to display a plurality of rule conditions of a rule of the plurality of rules, the rule summary section comprising a set of controls, each control corresponding to a rule condition category and being selectable by a user of the GUI to navigate to the rule conditions section of the GUI to view at least one rule condition comprising one or more parameters associated with the rule condition category corresponding to a selected control of the set of controls, the displaying of the plurality of rule conditions comprises displaying at least some of the parameters of each rule condition of the plurality of rule conditions; generating a rules list section of the GUI that is configured to display at least some of the plurality of rules, the displaying of the at least some of the plurality of rules comprises displaying at least some of the plurality of rules conditions of each rule displayed.

Delug (U.S. Pub No. 2015/0006277) teaches generating a rule conditions section of a graphical user interface (GUI) that is configured to display online advertising space inventory distribution rule information, the GUI configured to display a plurality of parameters of a rule condition of a plurality of rule conditions of a rule of a plurality of rules, each displayed parameter of the rule condition being graphically represented by a basic shape in the GUI, and each basic shape of the rule condition being labeled in the GUI with an alphanumerical indication of the graphically represented parameter and being clustered together in the GUI such that each basic shape of the rule condition is connected graphically with at least one other basic shape of the rule condition generating a rule summary section of the GUI that is configured to display a plurality of rule conditions of a rule of the plurality of rules, the displaying of the plurality of rule conditions comprises displaying at least some of the parameters of each rule condition of the plurality of rule conditions, and generating a rules list section of the GUI that is configured to display at least some of the plurality of rules, the displaying of the at least some of the plurality of rules comprises displaying at least some of the plurality of rules conditions of each rule displayed.  However, Delug does not teach each and every limitation recited in the independent claims.

Buchanan (U.S. Pub No. 2011/0107265) teaches that users may rearrange and swap elements, thus changing the position of other elements, according to user preferences.  However, Buchanan does not cure all the deficiencies of Delug and the combination of Delug and Buchanan do not teach each and every limitation recited in the independent claims.

None of the prior art of record, alone or in combination, teaches each and every limitation of the claimed invention. Specifically, none of the applied references teaches “the rule summary section comprising a set of controls, each control corresponding to a rule condition category and being selectable by a user of the GUI to navigate to the rule conditions section of the GUI to view at least one rule condition comprising one or more parameters associated with the rule condition category corresponding to a selected control of the set of controls” in combination with all of the other claim elements. While such features on their own would not normally be an allowable feature (simple GUI traversal between different control sections is old and well known), it would simply not be obvious to apply another prior art reference to the other references already applied to arrive at the currently claimed invention and the order of steps currently taken by the currently claimed invention. There is no prior art that teaches each and every limitation of the invention as a whole in combination with one another. Therefore Examiner finds the independent claims to be allowable over the prior art of record.

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621